Exhibit 10.1





EXECUTION VERSION

 
SEPARATION AND MUTUAL RELEASE AGREEMENT
 


Tapestry, Inc. and its subsidiaries (collectively, the “Company”) and Victor
Luis (“Executive”) enter into this Separation and Mutual Release Agreement
(“Agreement”), which was received by Executive on August 29, 2019, signed by
Executive on the date shown below Executive’s signature on the last page of this
Agreement and is effective eight days (8) after the date of execution by
Executive unless Executive revokes the Agreement before that date, for and in
consideration of the promises made among the parties and other good and valuable
consideration as follows:


W I T N E S S E T H:
 

WHEREAS, Executive has been employed by the Company as the Chief Executive
Officer of the Company;


WHEREAS, Executive and the Company have entered into an employment letter
effective as of February 13, 2013, as amended on June 22, 2015, and as further
amended on August, 22, 2016 (the “Employment Letter”), that provides for certain
payments and benefits upon Executive’s termination of employment with the
Company (capitalized terms not defined herein shall have the meanings set forth
in the Employment Letter);


WHEREAS, Executive and the Company have agreed that Executive’s employment with
the Company will terminate as of September 3, 2019; and
 
WHEREAS, Executive and the Company have negotiated and reached an agreement with
respect to all rights, duties and obligations arising between them, including,
but in no way limited to, any rights, duties and obligations that have arisen or
might arise out of or are in any way related to Executive’s employment with the
Company and the conclusion of that employment.


NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, it is agreed as follows:


1. Separation Date. Executive’s employment shall terminate effective as of the
end of the day on September 3, 2019 (the “Separation Date”). The Separation Date
is intended to constitute Executive’s “separation from service” within the
meaning of Section 409A. Effective as of the Separation Date, Executive shall
have ceased to hold or resigned from all titles, positions and appointments that
he holds with the Company and its affiliates, whether as an officer, director,
employee, consultant, trustee, committee member, agent or otherwise. Executive
agrees to resign from the Company’s Board of Directors effective as of the
Separation Date and resign his employment effective on the Separation Date.
Executive agrees to promptly execute such documents as the Company may request
to effectuate such cessations and resignations. Executive understands and agrees
that his employment with the Company will conclude on the close of business on
the Separation Date.



--------------------------------------------------------------------------------



2. Payments.
 
a. Notice Pay. In lieu of the Company continuing to employ Executive during the
Notice Period, the Company has elected to shorten the Notice Period and will pay
Executive, to which Executive is entitled to pursuant to the terms of the
Employment Letter, the following:


i. continued payment of Executive’s base salary in effect on the Separation Date
for a period of six (6) months following the Separation Date, totaling $700,000
(the “Notice Period Salary Continuation”); and


ii. an amount equal to the annual bonus for the Notice Period (calculated as 50%
of the average of the actual percentages of the maximum annual bonus amounts
earned by Executive for the Company’s three (3) fiscal years most-recently
completed prior to the Separation Date and applied to the maximum annual bonus
otherwise payable with respect to the year in which the Separation Date occurs)
(the “Notice Period Annual Bonus”), totaling $1,155,583.


b. Severance Amount and Severance Benefits. Provided Executive timely executes
this Agreement, returns it to the Company no later than 5pm E.S.T. on Thursday,
September 19, 2019, and does not revoke this Agreement within the period
specified in Paragraph 8.b hereof, then subject to the terms and conditions of
this Agreement, including Executive’s continued compliance with Paragraph 5 of
this Agreement, the Company will pay Executive the Severance Amount and
Severance Benefits, to which Executive is entitled pursuant to the terms of the
Employment Letter, which consist of the following:


i. a pro-rated amount of Executive’s annual bonus under the Company’s annual
bonus plan for the Company’s fiscal year in which the Separation Date occurs
based on actual Company performance (the “Pro-Rata Bonus”), provided that,
should the Company elect, in its sole discretion, not to pay out annual bonuses
to its executive officers under the Company’s annual bonus plan in respect of
its 2020 fiscal year, Executive shall not be entitled to the Pro-Rata Bonus;


ii. continued payment of Executive’s base salary in effect on the Separation
Date for a period of twenty one (21) months following the Notice Period (the
“Severance Period Salary Continuation”), totaling $2,450,000;


iii. an amount equal to twenty one (21) months of annual bonus (calculated as
1.75 times the average of the actual percentages of the maximum annual bonus
amounts earned by Executive for the Company’s three (3) fiscal years
most-recently completed prior to the Separation Date and applied to the maximum
annual bonus otherwise payable with respect to the year in which the Separation
Date occurs) (the “Severance Period Annual Bonus”), totaling $4,044,542;


2

--------------------------------------------------------------------------------



iv. subject to Executive’s timely election to continue coverage under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act and/or applicable state insurance law continuation coverage
(collectively, “COBRA”), the Company will pay such portion of Executive’s
applicable COBRA premiums that exceeds the applicable active employee premium to
participate in the Company’s applicable group health plans, subject to
applicable plan rules, until the earlier of (A) the end of the Severance Period
and (B) the date Executive becomes eligible for coverage under a subsequent
employer’s group health plan (the “COBRA Continuation”);



v. continued maintenance of Executive’s universal life insurance policy in
effect on the Separation Date (the “Life Insurance Policy”) through the end of
the Severance Period; and


vi. payment of Executive’s reasonable and documented legal fees incurred by
Executive in connection with the preparation of this Agreement, up to a maximum
of $25,000 (the “Legal Fee Payment”).
 
c. Payment Timing. Subject to Executive’s satisfaction of the conditions
described in Paragraph 2.b and Executive’s compliance with the covenants, terms
and conditions contained herein and in the Employment Letter, the payments and
benefits described in Paragraph 2.a and 2.b will be paid or provided to
Executive as follows; provided, however, that such payments shall cease if
Executive becomes reemployed by the Company or any enterprise in which the
Company owns a controlling interest:


i. the Notice Period Salary Continuation and Notice Period Annual Bonus will be
paid to Executive in substantially equal installments on the Company’s normal
payroll schedule beginning on the Company’s first normal payroll date occurring
after the Separation Date;


ii. the Pro-Rata Bonus in respect of the 2020 fiscal year, if payable, will be
paid to Executive at the time such bonuses are otherwise payable to actively
employed senior executives of the Company;


iii. the sum of the Severance Period Salary Continuation and Severance Period
Annual Bonus will be paid to Executive in substantially equal installments on
the Company’s normal payroll schedule for a period of twenty one (21) months
following the six (6)-month anniversary of the Separation Date;


iv. the COBRA Continuation coverage will begin to be paid as soon as reasonably
practicable after the date Executive timely enrolls in COBRA in accordance with
the applicable plan rules following the Separation Date;


v. the premiums for the Life Insurance Policy will be paid by the Company in
accordance with the payment schedule in effect for such policy; and


3

--------------------------------------------------------------------------------



vi. the Legal Fee Payment will be paid by the Company within thirty (30) days
after the Company’s receipt of satisfactory documentation of such fees, which
shall be provided within ten (10) days following the Separation Date.


d. Benefits. Executive’s participation in the employee benefit plans available
to the Executives of Tapestry, Inc. shall cease as of the Separation Date except
as continued in accordance with Paragraph 2.b.iv and 2.b.v; however, Executive
shall have the right, at Executive’s expense, to exercise such conversion
privileges as may be available under such plans. Executive will be entitled to
fulfillment of any matching grant obligations under the Company’s Matching
Grants Program with respect to commitments made by Executive prior to the
Separation Date. Executive acknowledges and agrees that Executive is responsible
for the payment of taxes owed through the Separation Date in respect of the
value of Executive’s personal transportation paid for by the Company, and
Executive agrees to provide the Company with such documentation and information
as it may request to determine such value.


e. Executive Acknowledgments. Executive acknowledges and agrees that, other than
as specifically set forth in this Agreement, including without limitation the
provisions of the Employment Letter set forth herein, Executive is not and will
not be due any compensation, including, but not limited to, compensation for
unpaid salary (except for amounts unpaid and owing for Executive’s employment
with the Company and its affiliates prior to the Separation Date), severance pay
from the Company or any of its affiliates, except for amounts unpaid but accrued
in accordance with the Employment Letter, and as of and after the Separation
Date, except as provided herein and as set forth in accordance with the
Separation paragraph of the Employment Letter, Executive will not be eligible to
participate in any of the benefit plans of the Company or any of its affiliates,
including, without limitation, the Company’s 401(k) Savings Plan, travel
accident insurance, accidental death and dismemberment insurance and short-term
and long-term disability insurance. Executive will be entitled to receive
benefits, which are vested and accrued prior to the Separation Date pursuant to
the employee benefit plans of the Company. The Company shall promptly reimburse
Executive for business expenses incurred in the ordinary course of Executive’s
employment on or before the Separation Date, but not previously reimbursed,
provided the Company’s policies of documentation and approval are satisfied.
Executive acknowledges that, effective January 1, 2013, the Company ceased
providing accrual and payout of vacation days and any vacation days accrued
prior to such date were cancelled without payment on December 31, 2013.


f. Tax Withholding and Adequacy of Payments. All payments and benefits to be
made or provided to Executive will be subject to all applicable tax withholding
as required by applicable federal, state and local withholding tax laws. The
payments received in Paragraph 2 are adequate and sufficient for entering into
this Agreement and include benefits to which Executive is not otherwise
entitled.
 
4

--------------------------------------------------------------------------------



3. Equity Awards. Executive’s outstanding equity awards, all of which have been
approved by the Committee, will continue to vest during the Notice Period and
Severance Period to the extent such awards would have become vested had
Executive remained employed by the Company for twenty seven (27) months
following the Separation Date, and a pro-rata portion of any unvested annual
PRSU awards subject to cliff-vesting determined based upon the number of days
elapsed during the performance period prior to the last day of the Severance
Period, shall be eligible to vest as of the original vesting date based on, and
subject to, actual Company performance.  Executive agrees and acknowledges that
(i) the outstanding equity awards include the annual equity awards granted to
Executive in August 2019 which have an aggregate grant date value of $4,800,000,
with 40% granted in the form of PRSUs that are eligible to vest on the third
anniversary of the grant date based on achievement of performance goals, 40%
granted in the form of stock options that vest one-fourth per year over four
years and 20% granted in the form of restricted stock units that vest one-fourth
per year over four years (the “2019 Equity Awards”) and (ii) the award
agreements for the 2019 Equity Awards will be made available to Executive
following the execution of this Agreement and Executive will accept such award
agreements in accordance with the Company’s customary practices no later than
two (2) business days following the date the Company’s Global Human Resources
Officer provides written notice to Executive that the award agreements for the
2019 Equity Awards are available for acceptance.  The equity awards will remain
subject in all respects to the terms, conditions and restrictions of the award
agreements evidencing such equity awards and the Coach Inc. Amended and Restated
2010 Stock Incentive Plan and the Tapestry, Inc. 2018 Stock Incentive Plan,
including, without limitation, the payment, restrictive covenant and forfeiture
provisions contained therein; provided that, in accordance with the Employment
Letter, such restrictive covenant provisions shall lapse at the end of the
Severance Period.  All portions of the annual equity awards that are not
eligible to become vested during or following the Severance Period pursuant to
this Paragraph 3 shall be forfeited immediately following the last day of the
Severance Period.  Executive shall not be entitled to receive any new stock
options, restricted stock units, PRSUs or any other equity compensation awards
on or after the Separation Date.


4. Health Insurance Continuation. The premium charged for continued COBRA
coverage after the end of the Severance Period shall be entirely at Executive’s
expense and may be different from the premium charged during the Severance
Period. Executive’s COBRA continuation coverage shall terminate in accordance
with the COBRA continuation of coverage provisions under the group medical and
dental plans of the Company.


5. Non-Solicitation, Non-Competition, Confidentiality, Non-Disparagement. The
Restrictive Covenants Agreement, attached as Exhibit C to the Employment Letter
shall continue to apply for twenty seven (27) months following the Separation
Date and shall be deemed made a part hereof as if set forth herein in full;
provided, however, for purposes of the non-solicitation restriction in Section 2
of the Restrictive Covenants Agreement, the solicitation or hiring by a
potential future employer of Executive of an employee of the Company who has a
title below the “Director” level and in which Executive is not directly or
indirectly involved with such solicitation or hiring shall not be deemed a
breach of the non-solicitation restriction in the Restrictive Covenants
Agreement. The Competitive Businesses as of the Separation Date are listed on
Exhibit A attached hereto. In the event of a breach of the Restrictive Covenants
Agreement, all provisions of the Restrictive Covenants Agreement concerning such
a breach shall apply (including without limitation Section 9).


5

--------------------------------------------------------------------------------



6. Overpayments, Employee Reimbursements and Return of Company Property.
Executive agrees to repay any overpayment of notice period payments, severance
payments or other amount miscalculated hereunder to which Executive is not
expressly entitled under the terms of this Agreement (“Overpayment”). Executive
expressly agrees that the Company may reconcile or set off any Overpayment
against any remaining unpaid severance payments or other severance pay,
including vacation, due under this Agreement, or against any amounts due to
Executive under any Company non-qualified plans.


7. Employment Letter Provisions. The Restrictive Covenants Agreement and the
indemnification, arbitration, and Section 409A of the Internal Revenue Code
provisions of the Employment Letter shall continue to apply and shall be deemed
made a part hereof as if set forth herein in full.


8. Mutual Release.
 
a. Executive on behalf of himself, his heirs, executors, administrators and
assigns, does hereby knowingly and voluntarily release, acquit and forever
discharge the Company and any affiliates, successors, assigns and past, present
and future directors, officers, employees, trustees and shareholders (the
“Released Parties”) from and against any and all charges, complaints, claims,
cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date thereof, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Company or its affiliates and the
conclusion thereof, which Executive, or any of his heirs, executors,
administrators and assigns and affiliates and agents ever had, now has or at any
time hereafter may have, own or hold against the Company or any affiliates,
legal representatives, successors and assigns, past, present and future
directors, officers, employees, trustees and shareholders. Executive
acknowledges that in exchange for this release, the Company is providing
Executive with total consideration, financial or otherwise, which exceeds what
Executive would have been given without the release. By executing this
Agreement, Executive is waiving all claims against the Company and its related
persons arising under federal, state and local labor and antidiscrimination laws
and any other restriction on the right to terminate employment, including,
without limitation, the Civil Rights Act of 1866; the Civil Rights Act of 1871;
Title VII of the Civil Rights Act of 1964, as amended; the Americans with
Disabilities Act of 1990, as amended; the Genetic Information Nondiscrimination
Act of 2008; the Rehabilitation Act of 1973; the Human Rights Act, as amended;
the Age Discrimination in Employment Act, as amended; the National Labor
Relations Act; the Employee Retirement Income Security Act; the Family and
Medical Leave Act; the Worker Adjustment and Retraining Notification Act; the
Human Rights Laws of the State and City of New York; the New York City
Administrative Code; the New York Labor Law; the New York Minimum Wage Act; the
statutory provisions regarding retaliation/discrimination under the New York
Worker’s Compensation Law; the New York City Earned Sick Time Act; the Maryland
Fair Employment Practices Act; Reasonable Accommodations for Disabilities Due to
Pregnancy Law; anti-retaliation provisions of the Maryland workers’ compensation
laws, Baltimore City (Baltimore City, Md., Code art. 4, §§ 3-1, et seq.), Prince
George’s County (Prince George’s Cty., Md., Code, Subtitle 2, Sections 2-185, et
seq.), Howard County (Howard Cty., Md., Code §§ 12.208, et seq.), and Montgomery
County (Montgomery Cty., Md., Code §§ 27-11, et seq.); and any other claim of
discrimination or retaliation in employment (whether based on federal, state, or
local law, statutory or decisional) that may be lawfully waived by agreement and
corresponding state and local anti-discrimination laws, as applicable.  Nothing
herein shall release any party from any obligation under this Agreement.
Notwithstanding anything herein to the contrary, Executive expressly reserves
and does not release his rights of indemnification to which he is entitled under
the Employment Letter, or any other rights of indemnification with regard to his
service as an officer and director of the Company and its subsidiaries and its
affiliates and any benefit plan, or his rights to, and under, director and
officer liability insurance coverage.
 
6

--------------------------------------------------------------------------------



b. EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE COMPANY FROM ALL CLAIMS
EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. § 621 (“ADEA”). EXECUTIVE FURTHER AGREES: (A) THAT
EXECUTIVE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY AND IN
COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF 1990; (B) THAT
EXECUTIVE UNDERSTANDS THE TERMS OF THIS RELEASE; (C) THAT THE SEVERANCE PAYMENTS
AND OTHER BENEFITS CALLED FOR IN THIS AGREEMENT WOULD NOT BE PROVIDED TO ANY
EXECUTIVE TERMINATING HIS OR HER EMPLOYMENT WITH THE COMPANY WHO DID NOT SIGN A
RELEASE SIMILAR TO THIS RELEASE, THAT SUCH PAYMENTS AND BENEFITS WOULD NOT HAVE
BEEN PROVIDED HAD EXECUTIVE NOT SIGNED THIS RELEASE, AND THAT THE PAYMENTS AND
BENEFITS ARE IN EXCHANGE FOR THE SIGNING OF THIS RELEASE; (D) THAT EXECUTIVE HAS
BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS RELEASE; (E) THAT THE COMPANY HAS GIVEN EXECUTIVE A PERIOD OF AT
LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS RELEASE; (F) THAT
EXECUTIVE REALIZES THAT FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE,
EXECUTIVE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE
TO THE UNDERSIGNED, AND (G) THAT THIS ENTIRE AGREEMENT SHALL BE VOID AND OF NO
FORCE AND EFFECT IF EXECUTIVE CHOOSES TO SO REVOKE, AND IF EXECUTIVE CHOOSES NOT
TO SO REVOKE, THAT THIS AGREEMENT AND RELEASE THEN BECOME EFFECTIVE AND
ENFORCEABLE.
 
7

--------------------------------------------------------------------------------



c. The Company does hereby knowingly and voluntarily release, acquit and forever
discharge Executive from and against any and all charges, complaints, claims,
cross-claims, third-party claims, counterclaims, contribution claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, foreseen or
unforeseen, matured or unmatured, which, at any time up to and including the
date thereof, exists, have existed, or may arise from any matter whatsoever
occurring, including, but not limited to, any claims arising out of or in any
way related to Executive’s employment with the Company or its affiliates and the
conclusion thereof, which the Company or its affiliates ever had, now has or at
any time hereafter may have, own or hold against Executive. By executing this
Agreement, the Company is waiving all claims against Executive arising under
federal, state and local labor laws. Nothing herein shall release any party from
any obligation under this Agreement. Notwithstanding the foregoing, this release
shall not extend to any claims of Executive’s fraud, embezzlement, intentional
misconduct, recklessness or gross negligence against the Company, or to any
claims of unlawful or criminal act of Executive that results in a judgment or
settlement of such claims brought by a third party against the Company.


9. Covenant Not to Sue.


a. To the maximum extent permitted by law, Executive covenants not to sue or to
institute or cause to be instituted any action in any federal, state, or local
agency or court against any of the Released Parties, with regard to any of the
claims released in Paragraph 8 of this Agreement. In the event of Executive’s
breach of the terms of this provision, without prejudice to the Company’s other
rights and remedies available at law or in equity, except as prohibited by law,
Executive shall be liable for all costs and expenses (including, without
limitation, reasonable attorney’s fees and legal expenses) incurred by the
Company as a result of such breach. Notwithstanding the foregoing, nothing
herein shall prevent Executive or the Company from instituting any action
required to enforce the terms of this Agreement. In addition, nothing herein
shall be construed to prevent Executive from enforcing any rights Executive may
have under the Employee Retirement Income Security Act of 1974, as amended,
commonly known as ERISA.


b. Nothing in this Agreement shall be construed to prevent or limit Executive
from (i) responding truthfully to a valid subpoena; (ii) filing a charge or
complaint with, or participating in any investigation conducted by, a
governmental agency including the Department of Labor, the National Labor
Relations Board, the Occupational Safety and Health Administration, the Equal
Employment Opportunity Commission and/or any state or local human rights agency;
or (iii) filing, testifying or participating in or otherwise assisting in a
proceeding relating to, or reporting, an alleged violation of any federal, state
or municipal law relating to fraud or any rule or regulation of the Securities
Exchange Commission (“SEC”), the Commodity Futures Trading Commission (“CFTC”)
or any self-regulatory organization (including, but not limited to, the
Financial Industry Regulatory Authority), or making other disclosures that are
protected under the whistleblower provisions of federal or state law or
regulation. Prior authorization of the Company shall not be required to make any
reports or disclosures under this Paragraph 9 and Executive is not required to
notify the Company that Executive has made such reports or disclosures.
Nevertheless, Executive acknowledges and agrees that by virtue of the release
set forth in Paragraph 8 above, Executive has waived any relief available to
Executive (including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in this
Agreement. Therefore, except as set forth herein, Executive agrees that
Executive will not seek or accept any award or settlement from any source or
proceeding (including but not limited to any proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in
this Agreement. This Agreement does not, however, waive or release Executive’s
right to receive a monetary award from the SEC or CFTC for information provided
to the SEC or CFTC.
 
8

--------------------------------------------------------------------------------



c. Executive understands that this Agreement does not affect his immunity under
18 U.S.C. Sections 1833(b) (1) or (2), which reads as follows:


(1) An individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.


(2) An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.


10. Recommendations.  The Company will provide references for Executive to any
prospective employer of Executive in accordance with the Company’s reference
policy, which is to confirm Executive’s dates of employment and title.  In
addition, upon Executive’s written request to a member of the Board, the member
of the Board to whom such request is directed will provide a prospective
employer of Executive or other entity to which Executive may provide services
with additional information regarding Executive’s employment with the Company
beyond the information provided in accordance with the Company’s reference
policy.  The Company represents that it and the members of the Board have no
current knowledge concerning any issues that would affect the ability of the
Company and the Board to provide such references.


11. Executive’s Understanding. Executive acknowledges by signing this Agreement
that Executive has read and understands this document, that Executive has had an
opportunity to review this Agreement, that Executive has conferred with or had
opportunity to confer with Executive’s attorney regarding the terms and meaning
of this Agreement, that Executive has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to Executive except as set forth in this Agreement, and that Executive has
signed the same KNOWINGLY AND VOLUNTARILY.


9

--------------------------------------------------------------------------------



12. Non-Reliance. Executive represents to the Company and the Company represents
to Executive that in executing this Agreement they do not rely and have not
relied upon any representation or statement not set forth herein made by the
other or by any of the other’s agents, representatives or attorneys with regard
to the subject matter, basis or effect of this Agreement or otherwise.


13. Severability of Provisions. In the event that any one or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement are held to be excessively broad as to
duration, scope, activity or subject, such provisions will be construed by
limiting and reducing them so as to be enforceable to the maximum extent
compatible with applicable law.
 
14. Non-Admission of Liability. Executive agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state or local law,
regulation, common law, breach of any contract, or any wrongdoing of any type.


15. Non-Assignability. The rights and benefits available under this Agreement
are personal to Executive and such rights and benefits shall not be subject to
assignment, alienation or transfer, except to the extent such rights and
benefits are lawfully available to the estate or beneficiaries of Executive upon
death.


16. Entire Agreement. This Agreement sets forth all the terms and conditions
with respect to compensation, remuneration of payments and benefits due
Executive from the Company and supersedes and replaces any and all other
agreements or understandings Executive may have had with respect thereto. It may
not be modified or amended except in writing and signed by both the Executive
and an authorized representative of the Company.


17. Notices. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:
 
To Executive at:
Victor Luis
at the last known address on Company record


To the Company at:
Tapestry, Inc.
10 Hudson Yards
New York, New York 10001
Attention: Chief Legal Officer


10

--------------------------------------------------------------------------------



[Signature page follows]


11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement.
 


 
TAPESTRY, INC.
 
 
 
 
 
 
 
 
 
 
/s/ Sarah Dunn
 
Sarah Dunn
   
 
Date:

9/3/19








  Accepted and agreed to.
   
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
/s/ Victor Luis
 
Victor Luis
   
 
Date:

3rd September 2019






[Signature Page to Separation and Mutual Release Agreement]




--------------------------------------------------------------------------------

 
EXHIBIT A
 

Competitive Businesses
 


●
Adidas AG;

●
Burberry Group PLC;

●
Capri Holdings Limited;

●
Cole Haan LLC;

●
Compagnie Financiere Richemont SA;

●
Fast Retailing Co., Ltd.;

●
Fung Group;

●
G-III Apparel Group, Ltd.;

●
The Gap, Inc.;

●
Kering; L Brands, Inc.;

●
LVMH Moet Hennessy Louis Vuitton SA;

●
Nike, Inc.;

●
Prada, S.p.A;

●
PVH Corp.;

●
Ralph Lauren Corporation;

●
Samsonite International S.A.;

●
Tory Burch LLC;

●
V.F. Corporation; and

●
Under Armour, Inc.



